

	

		II

		109th CONGRESS

		1st Session

		S. 1734

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Valle Vidal National Preserve in the

		  State of New Mexico.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Valle Vidal Preservation

			 Act..

		2.FindingsCongress finds that—

			(1)the Valle Vidal

			 Unit of the Carson National Forest comprises approximately 100,000 acres of

			 some of the finest scenic, wildlife, and outdoor recreational resources in New

			 Mexico;

			(2)the Valle Vidal

			 provides a home for a spectacular array of game and nongame wildlife, in a

			 setting that uniquely allows for close public interaction;

			(3)the Valle Vidal

			 provides an unparalleled opportunity to hunt world-class trophy elk among New

			 Mexico’s largest herd, drawing hunters from throughout the State, region, and

			 the United States;

			(4)the Valle Vidal

			 is an important component of efforts to recover the native Rio Grande cutthroat

			 trout and provides miles of fish habitat prized by anglers;

			(5)the open meadows

			 and sweeping vistas of the Valle Vidal are extraordinary for the region,

			 allowing visitors to take in the expansive spaces filled with tall grass and

			 thick patches of pine, spruce, and aspen;

			(6)the Valle Vidal

			 comprises the headwaters of the Rio Costilla in the Rio Grande watershed, and

			 numerous streams in the Canadian River drainage, making it an important source

			 of fresh water for human and wildlife needs in New Mexico;

			(7)the Valle Vidal

			 is an important part of New Mexico’s ranching heritage and the local ranchers

			 have worked cooperatively with the Forest Service to establish a grazing

			 program within the Valle Vidal that meets the needs of the ranchers, the

			 wildlife, and visitors with notable sensitivity to protection of the natural

			 resources;

			(8)the wilds of the

			 Valle Vidal provide an outstanding backcountry experience for enthusiasts,

			 including the Scouts of the nearby Philmont Scout Ranch; and

			(9)for these and

			 other reasons, the Valle Vidal is treasured as a special place for New Mexicans

			 justifying enhanced protection so future generations may enjoy the Valle

			 Vidal.

			3.DefinitionsIn this Act:

			(1)PreserveThe

			 term Preserve means the Valle Vidal National Preserve.

			(2)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(3)StateThe

			 term State means the State of New Mexico.

			4.Valle Vidal

			 National Preserve, New Mexico

			(a)EstablishmentTo

			 preserve the wildlife, scenic, watershed, recreational, geological,

			 educational, and scientific values of the Valle Vidal and to secure now and for

			 future generations the opportunity to experience and enjoy the wonders of the

			 area, there is established the Valle Vidal National Preserve.

			(b)BoundariesThe

			 boundaries of the Preserve shall be those of the Valle Vidal Unit of the Carson

			 National Forest in existence on the date of enactment of this Act.

			(c)PurposeThe

			 purpose of the Preserve is to protect and enhance the values described in

			 subsection (a) for current and future generations.

			(d)WithdrawalSubject

			 to valid existing rights, the Federal land and interests in land included

			 within the Preserve are withdrawn from—

				(1)all forms of

			 entry, appropriation, or disposal under the public land laws;

				(2)location, entry,

			 and patent under the public land mining laws; and

				(3)operation of the

			 mineral leasing and geothermal leasing laws and the mineral materials

			 laws.

				(e)Fish and

			 game

				(1)In

			 generalExcept as provided in paragraph (2), nothing in this

			 title affects the responsibilities of the State with respect to fish and

			 wildlife, including the regulation of hunting, fishing, and trapping within the

			 Preserve.

				(2)No hunting,

			 fishing, or trapping zones or periodsThe Secretary may, in

			 consultation with the State, designate zones where, and establish periods when,

			 no hunting, fishing, or trapping shall be permitted in the Preserve for reasons

			 of public safety, administration, the protection of nongame species and their

			 habitats, or public use and enjoyment.

				(f)Management

				(1)In

			 generalThe Secretary shall manage the Preserve in a manner that

			 conserves, protects, and enhances the resources and values of the Preserve

			 (including the resources and values described in subsection (a)) pursuant to

			 the laws applicable to the National Forests and other applicable law, including

			 this Act.

				(2)UseThe

			 Secretary shall allow only such uses of the Preserve as the Secretary finds

			 will further the purposes for which the Preserve is established.

				(3)Limitation on

			 use of motorized vehiclesUnless needed for administrative

			 purposes or to respond to an emergency (as determined by the Secretary), use of

			 a motorized vehicle in the Preserve shall be permitted only on roads

			 specifically designated for such use by the Secretary.

				5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

